Citation Nr: 0319436	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for pleural disease as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to October 
1945, July 1948 to August 1950, and September 1950 to April 
1953. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of July 2000.  This matter was 
originally on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

The evidence of record shows that the veteran was likely 
exposed to asbestos during service, but the veteran does not 
currently have an asbestos-related disorder.  


CONCLUSION OF LAW

Pleural disease, as a result of asbestos exposure, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations.  VA, however, has 
issued a circular on asbestos-related diseases which provides 
some guidelines for considering compensation claims based on 
exposure to asbestos.  Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular).  The 
information and instructions from the DVB Circular are 
incorporated in the VA Adjudication Procedure Manual, M21-1 
(M21- 1), Part VI, 7.21.  


The provisions of M21-1, Part VI, par. 7.21(a), (b), & (c) 
are not substantive in nature, but relevant factors discussed 
by them must be considered by the Board in all decisions in 
order to fulfill the Board's obligation under 38 U.S.C.A. § 
7104(d)(1) to provide an adequate statement of the reasons 
and bases for a decision.  See VAOPGCPREC 4-00; Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  The first three sentences of M21-1, 
Part VI, par. 7.21(d)(1) are substantive in nature and must 
have been followed by the agency of original jurisdiction or 
the appeal must be remanded for this development.  See 
VAOPGCPREC 4-00.  Additionally, while not discussed in 
VAOPGCPREC 4-00, it is likely that factors enumerated at M21-
1, Part III, par. 5.13(b) should be considered by the Board.  
In order to address the factors set forth in all of the 
provisions cited above, the Board remanded the claim to the 
RO for further development.  

Pursuant to the Board's July 2000 Remand, the RO contacted 
the veteran by letter in July 2000.  The RO asked the veteran 
to complete his medical history on the enclosed medical 
release form and identify the complete names and mailing 
addresses of doctors and medical facilities that treated him.  
He was instructed to furnish the approximate dates of all 
treatment he received for respiratory problems since service.  
The RO asked the veteran to either furnish records from Dr. 
A.J.S. or complete a medical release form to enable the RO to 
obtain Dr. A.J.S.'s records.  The RO also asked the veteran 
to submit a written statement that clarified exactly when he 
was exposed to asbestos and whether the exposure occurred 
while he fulfilled his military occupational specialty (MOS) 
duties.  He was informed that he needed to clarify his work 
history from October 1945 to July 1948 and since April 1953.  
He was advised that he could submit lay testimony to include 
statements and affidavits from fellow service members to 
support his claim.  

The RO received the veteran's chronology in August 2000.  The 
RO obtained medical records from doctors and medical 
facilities identified by the veteran, namely, Drs. J.O.C., 
D.P., Mercy General Hospital, and Dr. C.J.G. of West Shore 
Cardiology.  In December 2000, the RO requested decisional 
and medical records from the Social Security Administration 
(SSA).  The SSA responded that the veteran's file had been 
destroyed.  The SSA also reported that the veteran had never 
filed for disability insurance benefits.  In letters dated in 
February 2001 and February 2002, the RO asked the National 
Personnel Records Center (NPRC) for verification as to 
whether it was at least as likely as not that the veteran's 
MOS exposed him to asbestos during the relevant time frame 
and at the particular location.  The NPRC was provided with 
the veteran's DD Form 214 and advised of the circumstances 
and date of exposure.  According to an exchange of e-mails 
among military records specialists of the Veterans Service 
Center and a NPRC liaison person, the veteran's service 
records were presumed destroyed in the 1973 NPRC fire and 
consequently, asbestos data could not be reconstructed.  NPRC 
further advised that it did not offer opinions on the 
likelihood of exposure; rather, NPRC furnished duty 
stations/assignments to the RO.  For reasons the Board finds 
were justifiable (to be explained in further detail), the RO 
made no further attempts to obtain an opinion.  

In June 1998, the NPRC advised the RO that the veteran's 
service medical records were presumably destroyed in the 1973 
fire.  In October 1998, the veteran prepared a form to enable 
a search of alternative records to obtain medical 
information.  Apparently no records were found from 
alternative sources, but there was no confirmation of this 
documented in the claims file.  This was a concern addressed 
in the Board's Remand but not followed up by the RO 
presumably because there was no listed Remand instruction to 
that effect.  The only available service medical record is 
the veteran's April 1953 separation examination report.  The 
Board notes that the veteran has submitted several statements 
in which he has consistently asserted that he developed a 
cough after service that worsened in the last few years.  The 
veteran never stated that he was treated or hospitalized 
during service for a cough or lung disorder.  Thus, there is 
no reasonable possibility that any further searches of 
Surgeon General's Office records and Sick and Morning Reports 
would develop any relevant information.  


Lastly, pursuant to the Remand, the RO afforded the veteran a 
VA examination in May 2003, that included a medical opinion 
on the etiology of any asbestos-related disease found on 
examination.  The Board concludes that no concerns addressed 
in Stegall v. West, 11 Vet. App. 268 (1998), are presented by 
the evidence of record such that a remand is necessary.  

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The Board finds 
that the requirements under the new laws and regulations have 
been substantially met.  The veteran was provided with 
adequate notice of the evidence needed to substantiate his 
claim and the reasons the claim was denied as set forth in 
the January 1999 rating decision, February 1999 Statement of 
the Case, and June 2003 Supplemental Statement of the Case 
(SSOC).  The June 2003 SSOC provided the veteran with notice 
of the law and implementing regulations of the VCAA.  VA is 
required to provide the veteran with notice of what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
veteran with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
detailed above, the July 2000 RO letter advised the veteran 
of the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to his claim.  The 
Board concludes that VA has fully discharged its duty to 
notify the veteran of the evidence necessary to substantiate 
the claim and of the responsibility of VA and the veteran for 
obtaining such evidence.

By virtue of the Board's July 2000 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Therefore, the Board concludes that development 
pursuant to VA Adjudication Procedure Manual, M21-1, as well 
as all necessary VCAA development, has been completed.

In the veteran's August 2000 chronology, the veteran reported 
that he entered service in July 1940 and trained as a radio 
operator.  He arrived in Hawaii in June 1943 and was assigned 
to Airbase Squadron at Bellows Field.  He worked in a hangar 
that was extensively damaged from the December 7, 1941 Pearl 
Harbor attacks.  He was forced to sleep in the hanger during 
which time he was exposed to asbestos.  He maintained that 
the roof of the hangar was a "Johns-Manville Transite" of 
"cement/asbestos composition."  He described that most of 
the sheets of the roofing were loose and with the constant 
wind, a continuous rain of roofing particles and dust fell on 
him.  The veteran also related that he used steam for 
aircraft and vehicular cleaning.  He indicated that most of 
the pipes and the asbestos insulation had been damaged on 
December 7, 1941, and only necessary repairs to the piping 
had been made.  The veteran then went on to assert that at 
Bellows Field, his crew's quarters were near the aircraft 
parking area and there "was Pole-Barn construction with 
Transite roof and siding."  He indicated that they manned 
this area on shifts.  The veteran maintained that at no time 
while he and his crew were at Hickham Field or their quarters 
at Bellows Field did anyone mention that they were living and 
working in a hazardous environment.  He reported that he 
departed from Hawaii in February 1944 and traveled back to 
the mainland, whereupon he was assigned to the 5th Combat 
Cargo Squadron.  

From October 1945 to 1946, the veteran reported that he was a 
part-time student and full-time clerk at Sears-Roebuck.  From 
1947 to 1948, he was a full-time student and a part-time 
clerk at Sears-Roebuck.  After serving his second and third 
periods of service from July 1948 to April 1953, he worked as 
an electrical estimator from April 1953 to April 1984.  His 
job entailed analyzation of blue prints and specification 
manuals to determine estimated construction costs for new 
construction and some remolding and additions to existing 
facilities.  He noted that it was desk job.  

The veteran's DD Form 214 for the relevant period of service 
and Separation Record show that his military occupational 
specialty was radio operator and mechanic.  It was noted that 
the veteran operated and repaired airborne transmitting and 
receiving equipment, which used Morse code.  He operated air 
to ground on specified frequencies.  He made periodic 
inspections and performed unit assembly repair and 
installation.  

The veteran's April 1953 separation examination report is 
absent for any complaints of a chronic cough or findings of a 
lung disorder.  The veteran denied any hospitalizations.  The 
chest x-ray was negative.

Private medical records from Dr. R.J.P. dated from June 1996 
to March 1997 show that in June 1996, the veteran's 
complaints included a cough.  The assessment was bronchitis 
with mild upper respiratory infection.  A July 1996 record 
entry shows that the veteran complained of a persistent dry 
cough and tickle in the throat.   The physician noted that 
the veteran had been on antibiotics for quite some time.  He 
discussed with the veteran the possibility of an allergic 
reaction.  A September 1996 record shows that the veteran 
continued to complain of a cough.  

Private medical records from Dr. C.J.G. of West Shore 
Cardiology dated from April 1995 to May 1997 show treatment 
for coronary artery disease.  The January 1996 and December 
1996 spect stress thalliums revealed exercise induced throat 
tightness.  Mercy General Hospital records dated in March 
1997 show that the veteran was hospitalized for coronary 
artery disease, hypertension, hyperlipidemia, and prostate 
carcinoma.  Private medical records from Drs. J.O.C. and D.P. 
dated from January 1996 to October 1999 show that the veteran 
was treated primarily for coronary artery disease.  In May 
1997, the veteran complained of a cough and some clear 
rhinorrhea.  It was noted that he had had this problem 
approximately one year ago and he could not seem to get rid 
of it.  

A January 1998 report from Dr. A.J.S. notes that an October 
23, 1997 four-view chest x-ray revealed visualized lung 
parenchyma free of infiltrates.  Pleural abnormalities 
consistent with pneumoconiosis were seen with bilateral 
blunting of the costophrenic angles and bilateral 
circumscribed pleural thickening having a width/extent/en 
face bilaterally of 0/0/1.  The impression was asbestos-
related pleural disease with appropriate work history and 
latency.  

The veteran was afforded a VA examination in May 2003.  The 
examiner noted that he reviewed the claims file.  The veteran 
related that a finding on a chest x-ray appeared to have been 
an incidental finding as his symptoms were minimal at the 
time.  The veteran had taken advantage of a major screening 
that had been provided to all union members.  The examiner 
noted that the four-view chest x-ray dated October 23, 1997 
showed circumscribed pleural thickening, and for that reason, 
Dr. A.J.S. had the impression of asbestos-related pleural 
disease with appropriate work history and latency.  The 
examiner reported that the veteran provided a history of 
asbestos exposure in Hawaii.  He related that during his stay 
at Bellow's Field, he spent a lot of time in a little shanty 
that was made of corrugated siding.  The shanty released 
white particles.  Periodically, he was required to go to 
another airfield, Hickham.  There, he slept in a building 
that had been "shot up," but was made of John Manville's 
siding.  He was exposed to white particles that dropped on 
him and he had to use covers to keep the particles off of 
him.  There was an insulated steam line that was fragmented 
and released white particles.  Post-service employment 
included work as an electrical estimator from 1953 to 1984.  
The veteran indicated that this involved essentially no 
fieldwork and he essentially did his electrical estimates 
working at a desk in an office.  

In regard to daily symptoms, the veteran complained of a 
cough that was sometimes dry, productive of white and light 
yellow sputum.  There was no hemoptysis.  He could walk up 
and down his basement stairs without significant dyspnea.  He 
walked a half mile almost every day and he stopped at a 
quarter mile to catch his breath.  There was no record of 
asthma.  He was on no treatment specific for a pulmonary 
condition.  The examiner noted that one particular medication 
taken by the veteran contained beta-blockers that could cause 
an occasional cough.  

A physical examination revealed he had an occasional cough.  
His lungs were clear to auscultation and percussion, absent 
wheezes, rales, or rhonchi.  There was no evidence of 
restrictive disease.  A pulmonary function test revealed a 
moderate decrease in diffusion.  A computed axial tomography 
(CAT) scan of the chest revealed minimal non-specific pleural 
thickening.  The examiner noted that in his opinion, the 
veteran gave a detailed and reliable history indicating 
asbestos exposure of some eight to nine months in a confined 
setting.  The examiner indicated that there was no 
significant asbestos exposure from the veteran's post-service 
employment working for an electrical contractor.  The 
examiner noted that the real question was whether the veteran 
had any manifestation of an asbestos-related disorder 
present.  The examiner then provided a diagnosis of no 
asbestos-related disorder.  

The Board notes that it is certainly plausible that the 
December 7, 1941 attack on Pearl Harbor damaged a hanger to 
the extent that sheets of the roofing were loose and an 
insulated steam line was fragmented, resulting in a release 
of asbestos particles into the atmosphere.  The veteran's 
service records are presumed destroyed in the 1973 NPRC fire.  
In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In between the veteran's first and second periods of 
service, he did not engage in an occupation where he could 
have been exposed to asbestos.  
Subsequent to the veteran's final period of service, the 
veteran worked as an electrical estimator, but he claimed 
that this work essentially involved no fieldwork.  Rather, he 
performed his electrical estimates at a desk in an office.  
The veteran is competent to testify as to the facts of his 
asbestos exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Based on the veteran's detailed account of his 
exposure to asbestos, the Board finds that the veteran was 
likely exposed to asbestos during his military service in the 
absence of evidence from service records to the contrary.  

The Board now turns to the question of whether there is 
persuasive medical evidence of a currently diagnosed 
asbestos-related disorder.  Private medical records show that 
the veteran's subjective complaints are the existence of a 
chronic cough.  Records from Drs. R.J.P., C.J.G., J.O.C., 
D.P., and Mercy General Hospital note no diagnosed asbestos-
related disorder.  The January 1998 report from Dr. A.J.S. 
noted an impression of asbestos-related pleural disease with 
appropriate work history and latency based on a review of an 
October 1997 chest x-ray.  The May 2003 VA examiner reviewed 
the veteran's claims file and Dr. A.J.S.'s 1998 report.  The 
May 2003 VA examiner explained that Dr. A.J.S. noted an 
impression of asbestos-related pleural disease because the 
October 1997 chest x-ray showed circumscribed pleural 
thickening.  The VA examiner conducted a more invasive test 
(CAT scan of the chest) which revealed minimal non-specific 
pleural thickening.  While the VA examiner found that the 
veteran's history of exposure to asbestos was credible, the 
VA examiner concluded that the examination results failed to 
show that the veteran currently had an asbestos-related 
disorder.  

The Board finds that the May 2003 VA examiner's opinion is 
more persuasive than Dr. A.J.S.'s impression.  The VA 
examiner's opinion is based on review of the veteran's claims 
file-including Dr. A.J.S.'s report.  In addition to a 
thorough and comprehensive physical examination, the VA 
examiner performed a more invasive diagnostic procedure to 
determine whether the veteran currently suffered from an 
asbestos-related disorder.  The VA opinion is definitive and 
found to be persuasive when considered with the rest of the 
evidence of record.  The weight of the evidence is against 
the claim.  

In the absence of a currently diagnosed asbestos-related 
disorder, service connection for pleural disease as a result 
of asbestos exposure must be denied.  For the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the veteran's claim that he currently has an 
asbestos-related disorder.  There is not an approximate 
balance of evidence.  There is evidence not favorable to the 
claim that is of more probative value than the favorable 
evidence, and it is not error for the Board to favor certain 
evidence.  The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  For the reasons stated, the Board finds the 
opinion of the VA examiner in 2003 more persuasive than the 
1998 x-ray report, and finds, as fact, that the appellant 
does not have a current asbestos-related disease.  As noted 
above, the Board does not doubt that he was, indeed, exposed 
to asbestos during service, but without medical evidence of a 
condition due to that exposure, the claim must be denied.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.  

ORDER

Entitlement to service connection for pleural disease as a 
result of asbestos exposure is denied.

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

